In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
NAOMI McMURTRY,          *
                         *                         No. 15-405V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: December 14, 2017
                         *
SECRETARY OF HEALTH      *                         Stipulation; Flu vaccine;
AND HUMAN SERVICES,      *                         Guillain-Barré
                         *                         syndrome (“GBS”);
                         *                         Acute disseminated
             Respondent. *                         encephalomyelitis (“ADEM”).
******************** *

Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for Petitioner;
Camille M. Collett, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On December 13, 2017, the parties filed a joint stipulation concerning the
petition for compensation filed by Naomi McMurty on April 22, 2015. Petitioner
alleged that the influenza (“flu”) vaccine she received on or about October 24,
2013, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), caused her to suffer Guillain-Barré syndrome or acute
disseminated encephalomyelitis. Petitioner further alleges that she suffered the
residual effects of this injury for more than six months. Petitioner represents that
there has been no prior award or settlement of a civil action for damages on her
behalf as a result of her condition.


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the vaccines caused petitioner’s alleged injury or any
other injury, and denies that petitioner's current disabilities are the result of a
vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       1. A lump sum of $287,985.17 which amount represents compensation for first year
          life care expenses ($38,050.65), lost earnings ($56,582.19), pain and suffering
          ($175,000.00), and past unreimbursable expenses ($18,352.33), in the form of a
          check payable to petitioner; and

       2. A lump sum of $148.24, which amount represents reimbursement of a lien for
          services rendered on behalf of petitioner, in the form of a check payable jointly
          to petitioner and the Illinois Department of Healthcare & Family Services; and

       3. A lump sum of $575.37, which amount represents reimbursement of a lien for
          services rendered on behalf of petitioner, in the form of a check payable jointly
          to petitioner and the Colorado Department of Health Care Policy & Financing;
          and

       4. An amount sufficient to purchase the annuity contract described in paragraph
          10 of the attached stipulation, paid to the life insurance company from which the
          annuity will be purchased (the "Life Insurance Company").

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-405V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master


       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:15-vv-00405-UNJ Document 62 Filed 12/13/17 Page 1 of 8
Case 1:15-vv-00405-UNJ Document 62 Filed 12/13/17 Page 2 of 8
Case 1:15-vv-00405-UNJ Document 62 Filed 12/13/17 Page 3 of 8
Case 1:15-vv-00405-UNJ Document 62 Filed 12/13/17 Page 4 of 8
Case 1:15-vv-00405-UNJ Document 62 Filed 12/13/17 Page 5 of 8
Case 1:15-vv-00405-UNJ Document 62 Filed 12/13/17 Page 6 of 8
Case 1:15-vv-00405-UNJ Document 62 Filed 12/13/17 Page 7 of 8